Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. The Remarks allege the teachings of Kulkarni do not teach the claim limitation ““the power-usage circuit is configured to exit a low-power mode in response to receiving the wake-up signal from the output of the PD preamble detector.” In support the Remarks state the enabling of a full receive path does not describe the above language. Kulkarni teaches the use of a low power mode and full power mode col. 4 lines 30-35. The transition from the low power mode to the full power mode clearly exits a low power mode. The transition in Kulkarni is based on the signal from the detecting (see detect and react col. 3 line 17) and reaction of the incoming “wake-up signal” activity. The Remarks allege a full receive path is not exiting a low power mode as claimed. While the power mode transition of Applicant’s disclosure may differ from the prior art the claims do not recite any distinguishing features from the cited prior art. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The response contains no arguments to the limitations presented in claim 10. Therefore the rejection has been made FINAL. It appears based on the Remarks drawn to claim 1 Applicant intends to amend the language of claim 13 into claim 10 however no such amendment is presented.

Double Patenting

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,866,628. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite identical subject matter with exception of the word filtered in line 7. Communicating a signal without filtering is a known communication technique. It would have been obvious to one having ordinary skill in art at the time of the invention to modify claim 1 of 10,866,628 to not use a filtered PD for the benefit of reduced cost.
Claims 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-21 of U.S. Patent No. 10,866,628. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite identical subject matter with exception low pass filter. Communicating a signal without a low pass filter is a known communication technique. It would have been obvious to one having ordinary skill in art at the time of the invention to modify claim 10 of 10,866,628 to not use a low pass filter for the benefit of reduced cost.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulkarni et al. (US 9,998,276).
With respect to claim 1, 8-9 Kulkarni teaches a power delivery (col. 3 line 15) controller (Fig. 1) in a USB Type-C (col. 3 line 6) system, the PD controller comprising: a configuration channel (CC1/2 col. 3 line 5) input in the PD controller receiving a PD message (see BMC message  col. 3 line 29); a PD preamble detector (150, see 153) in the PD controller with an input (input to 105)) coupled to the CC input and an output (output of 150) coupled to an input of a power-usage circuit (col. 3 lines 60-63, col. 7 line 65 – col. 8 line 3), the PD preamble detector is configured to: detect a preamble (see predetermined length of initial bits  col. 7 lines 30-35) of a PD message (210) based in part upon a power (level of voltage col. 4 line 2) of a filtered (BPF 120) PD message; and communicate a wake-up signal (turn on oscillator and clock pulse col. 3 line 35) in response to detecting the preamble of the PD message; the power-usage circuit is configured to exit a low-power mode (col. 4 lines 30-40) in response 
With respect to claim 3 Kulkarni teaches the PD preamble detector comprises a comparator (110), wherein: a first input (output of 120) of the comparator is coupled to the CC input; and a second input (lower terminal of comparator) of the comparator is a referential voltage (Vref see Fig. 1).
	With respect to claim 4 Kulkarni teaches the referential voltage (see Vcc input to a resistor network 130) is based upon a voltage at the comparator (110) without a received transmission and a voltage at the comparator during a transmission.  
	With respect to claim 5 and 7 Kulkarni teaches a comparator (110) with an input and an output, the input of the comparator coupled to the CC input (CC1 or CC2), and the output of the comparator coupled to an input of a power-usage circuit.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 9,998,276) in view of De Ruijter et al (US 2005036568).
	With respect to claim 6 Kulkarni teaches the CC input is coupled to the PD preamble detector through a band-pass filter (12). Kulkarni does not teach the use of a low pas filter. Low pass filters are a .
Claim 10, 13-14, 16 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 9,998,276) in view of Veselic et al. (US 6,833,686)
With respect to claim 10, 13-14, 16 and 20-21 Kulkami teaches a power delivery (PD) controller in a source device in a USB Type-C system (paragraph 0022), the PD controller comprising: a
configuration channel (CC) input in (CC1 CC2 data_in) the PD controller; a low-pass filter (item 120) with an input and an output, the input of the low-pass filter coupled to the CC input; and a comparator (item 110) with a first input coupled to the output of the low-pass filter, a second input that is configured to be at a referential voltage (Vref Fig. 1), and an output coupled to an input of a power-usage circuit, the comparator is configured to communicate a wake-up signal (paragraph 0031) in response to detecting a voltage at the first input of the comparator that is greater than or equal to the referential voltage at the second input of the comparator. Kulkami does not teach the voltage is less than or equal to the referential voltage at the second input of the comparator. Veselic teaches the know configuration of a comparator wherein a voltage level is compared with a reference voltage less than (col. 10 line 45) or equal to the referential voltage at the second input of the comparator (item 50). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Kulkami to include configure the comparator to respond to a less than condition as a known alternative to greater than condition claimed to reliably control the power.
With respect to claim 13-14 Kulkarni teaches the power-usage circuit is configured to: operate in a low-power mode (col. 4 lines 30-40 further see oscillator off); and exit the low-power mode (active mode) in response to receiving the wake-up signal from the output of the comparator.  

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 9,998,276) in view of Veselic et al. (US 6,833,686)
With respect to claim 11 Kulkarni does not teach the filter has a maximum comer frequency of 600 kHz. 600Khz is a well-known corner frequency for a filtering noise in a data line. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Kulkarni to try 600 khz since it has been held it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 9,998,276) in view of Veselic et al. (US 6,833,686) in view of Mashimo et al. (US 8,503,891)
With respect to claim 12 Kulkarni does not teach the voltage relationship claimed. Mahsimo teaches referential voltage is an average (paragraph 0044) between a minimum voltage of the comparator without a received transmission and a maximum voltage of the comparator during a transmission.  It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Kulkarni to use such a voltage relationship for the benefit of reliable communications. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 9,998,276) in view of Veselic et al. (US 6,833,686) in view of Waters (US 20150286605).
With respect to claim 15 Kulkarni teaches the CC input in the PD controller is configured to receive the PD message, wherein the preamble of the PD message comprises defined number of bits (see Fig. 2 see initial bits) and the power-usage circuit is configured to exit the low-power mode before receiving, by the power usage circuit, the total bits of the preamble of the PD message. Kulkarni does not teach the number of bits 64. 64 bit preamble is a known preamble see for example Waters (paragraph 0020). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Kulkarni to use a 64 bit preamble for the predictable result of standardized compliant communications.
18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 9,998,276) in view of Veselic et al. (US 6,833,686) in view of Souda (US 20080283876).
With respect to claim 18 Kulkarni teaches use of a first comparator however does not teach the use of a second comparator. Souda teaches the known use of a second comparator (CMP 2) with an input and an output. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Kulkarni to try a second comparator for benefit of more accurately determining the presence of noise. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 9,998,276) in view of Veselic et al. (US 6,833,686) in view of De Ruijter et al (US 2005036568) in view of Souda (US 20080283876).
With respect to claim 19 Kulkarni as modified above teaches the power delivery however does not teach a low-pass filter. Low pass filters are a known alternative to BPF, De Ruijter teaches the known use of a low pass filter (paragraph 0015). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Kulkarni to try the use of a low pass filter for the predictable result of removing noise from the signal. Souda teaches the use of low pass filter. It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Kulkarni to use a second low-pass filter for the predictable result of reduced noise.

Claims 1-3, 5, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20200162065).
With respect to claim 1, 3, 5, 7-9 Wang teaches a power delivery (Fig. 2) controller in a USB Type-C system (paragraph 0004), the PD controller comprising: a configuration channel (CC see paragraph 0051) input in the PD controller receiving a PD message (see valid information following preamble paragraph 0052); a PD preamble detector (see Fig. 2, see box in Fig. 2 with comparator and 
With respect to claim 2 Wang teaches the PD preamble detector is coupled to an input of the power-usage circuit through a power transistor (transistor controlled by duty cycle), wherein a control electrode (connected to receive duty cycle adjustments) of the power transistor is coupled to the output of the PD preamble detector and a channel electrode of the power transistor (the flow of electrons carried through the transistor to the connected device) is coupled to the power-usage circuit.
Claim 10, 13-14, 16 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20200162065) in view of Veselic et al. (US 6,833,686) 
With respect to claim 10, 16, 20-21 Wang teaches a power delivery (PD) controller in a source device in a USB Type-C system (paragraph 0004), the PD controller comprising: a configuration channel (CC see paragraph 0051)) input in the PD controller; and a comparator (see Fig. 2) with a first input coupled to CC input (input waveform), a second input that is configured to be at a referential voltage (reference level), and an output coupled to anATTORNEY DOCKETPATENT APPLICATIONT79025US02CONAPPLICATION #17/093,677 4 of 8input of a power-usage circuit (electronic device not shown paragraphs 004-5), the comparator (see Fig. 2) is configured to communicate a wake-up signal (enable signal sent to duty cycle controller paragraph 0053 transition from reduced overall power consumption paragraph 0049) in response to detecting a preamble (see paragraph 0052) of a PD message (see valid information following preamble paragraph 0052), wherein the preamble is detected 
With respect to claim 13-14 Wang teaches a low power mode (reduced overall power consumption paragraph 0049) exit a low-power mode (enable signal sent to duty cycle controller paragraph 0053) in response to receiving the wake-up signal (enabling signal sent to control duty cycle) from the output of the PD preamble detector.
With respect to claim 17 Wang teaches the PD preamble detector is coupled to an input of the power-usage circuit through a power transistor (transistor controlled by duty cycle), wherein a control electrode (connected to receive duty cycle adjustments) of the power transistor is coupled to the output of the PD preamble detector and a channel electrode of the power transistor (the flow of electrons carried through the transistor to the connected device) is coupled to the power-usage circuit.

Allowable Subject Matter

The indicated allowability of claims 2 and 17 is withdrawn in view of the newly discovered reference.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836